OPINION OF THE COURT
Per Curiam.
In this proceeding, the Special Referee sustained a charge of professional misconduct which alleged that the respondent had been Convicted of a "serious crime” in that, on October *22019, 1987, the respondent pleaded guilty in the United States District Court, Southern District of New York, to a charge of failure to file a Federal tax return and pay the taxes due for the year 1982 in violation of 26 USC § 7203. On February 3, 1988, the respondent was given a suspended sentence and placed on probation for two years.
Both the petitioner and the respondent move to confirm the report of the Special Referee.
We are in full agreement with the report of the Special Referee. The petitioner’s motion and the respondent’s motion to confirm the report of the Special Referee are granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the personal problems advanced by the respondent as well as other mitigating circumstances. Accordingly, the respondent is censured for his misconduct.
Mollen, P. J., Mangano, Thompson, Brown and Lawrence, JJ., concur.
Ordered that the petitioner’s motion and the respondent’s motion to confirm the report of the Special Referee are granted; and it is further,
Ordered that the respondent Frank Silverstein is censured.